Title: To George Washington from Edward Carrington, 10 October 1796
From: Carrington, Edward
To: Washington, George


                        
                            Dear Sir 
                            Richmond Octo. 10. 1796
                        
                         
                        Previous to your Offer of the Office of Surveyor General to Genl Wood, some
                            communications had taken place between you & General Marshal as to a proper person
                            to fill that appointment which, as has been usual between him & myself, were made
                            known to me—it was agreed in our examinations of characters within our knowledge, that Colo.
                            Wm Heth would do great justice to the Office, and Genl Marshall mentioned it to him, but he,
                            at that time, was not inclined to accept it. a few days ago he came to Town, on hearing of
                            the refusal of Genl Wood, in order to confer with Genl Marshall on the subject of a
                            proposition on his part, being now disposed to accept, if he can have a little time to
                            prepare for leaving his present situation. Genl Marshall being absent, he has mentioned it
                            me, with a request, that If I could take the liberty of inquiring whether the office is
                            still vacant, I would do so; in the mean time he is further reflecting on the propriety of
                            soliciting the appointment. As you have, on several occasions, done me the honor of
                            asking for information in cases of this kind, I feel no difficulty in, at once,
                            communicating to you the inclination Colo. Heth now has. If the office is still vacant, I
                            believe his acceptance may be counted on should you think proper to have him spoken with in
                            regard to it. I believe Genl Marshall has given you his opinion as to his fitness for the
                            Office; and I, with more confidence than usual, would undertake to vouch for his fulfilling
                            every duty requirable, being as well qualified, scientifically, as any person you will,
                            probably, have an opportunity of obtaining; and having an unusual ambition for excelling in
                            whatever character he assumes, which will spur him in applying his talents to such further
                            acquisitions of professional skill as may be necessary. It can with truth be added, that he
                            may indubitably be relied on, for conforming, most rigidly, to any restrictions annexed to
                            his Office. I have the Honor to be Dear Sir, with the greatest respect, Yr Most Ob. st
                        
                            Ed. Carrington
                            
                        
                    